Citation Nr: 1445887	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  08-31 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), rated as 50 percent prior to March 5, 2002, as 30 percent disabling from March 5, 2002, and as 50 percent disabling from June 28, 2011.   

2.  Entitlement to an increased evaluation for an undiagnosed illness manifested by headaches and dizziness, evaluated as 10 percent disabling prior to June 24, 2011, and as 30 percent disabling since June 24, 2011.

3.  Entitlement to an evaluation in excess of 10 percent for an undiagnosed illness manifested by joint pains in the back, legs, and under the breast (fibromyalgia) prior to June 24, 2011.    

4.  Entitlement to an increased evaluation for chronic fatigue syndrome (CFS), evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for gastritis, currently rated as noncompensable.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 until November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge during a hearing held at the RO in March 2011.  A transcript of the hearing has been associated with the record.  

The case was most recently before the Board in May 2011, at which time the claims were remanded to the RO for additional development.  The case has now been returned to the Board for further appellate review.

In a December 2012 rating decision, the RO increased the evaluation of 50 percent for the Veteran's PTSD, effective June 28, 2011.  The RO also assigned an increased evaluation of 30 percent for the Veteran's service-connected undiagnosed illness manifested by headaches and dizziness, effective June 24, 2011.  As this does not constitute a full grant of the benefits sought for these disabilities, and the Veteran has not expressed satisfaction with these ratings, the claims for increased evaluations for PTSD and an undiagnosed illness manifested by headaches and dizziness remain in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

Also in the December 2012 rating decision, the RO assigned an increased rating of 40 percent for the Veteran's service-connected fibromyalgia disability, effective June 24, 2011.  In so doing, the RO found that the granting of the 40 percent rating from this date was a complete grant of the benefit sought on appeal, as 40 percent constitutes the highest rating assignable for this disability.  However, the Board notes that this does not satisfy the Veteran's appeal with regard to an increased rating for fibromyalgia prior to June 24, 2011.  Thus the appeal for this issue is still active for the period from the date of the claim until June 24, 2011.  See AB, 6 Vet. App. 35.  The Board has characterized the issue on the Title page above to reflect this partial grant.

The record before the Board consists of the Veteran's paper claims folders and an electronic file know as Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the evidence indicates that a remand is required to ensure that all available and pertinent records have been included in the record before the Board.  Specifically, the most recent December 2012 Supplemental Statement of the Case indicates that the RO reviewed the Veteran's VA treatment records dated from June 2009 to November 2012 when it most recently adjudicated the claims on appeal.  However, the evidence found in the Veteran's claims file only includes VA medical records dated up until December 2010.  The Veteran's Virtual VA file does not currently include any VA treatment records.  As reflected in a June 2011 VA examination report, these records are pertinent to the claims on appeal, as VA records dated in 2011 includes the Veteran's reports of continued symptomatology due to his service-connected disabilities.  As such, the RO or Appeals Management Center (AMC) must attempt to locate the Veteran's VA treatment records dated from December 2010, as well as any other pertinent medical records, and associate them with the Veteran's claims file or electronic file.  See 38 C.F.R. § 3.159 (c) (2) (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC must undertake appropriate efforts to obtain all outstanding VA treatment records pertinent to the claims on appeal, including those records dated from December 2010 to November 2012 previously identified as having been considered in a December 2012 Supplemental Statement of the Case.  Any outstanding medical evidence obtained must be associated with the record.

2.  The RO or the AMC shall undertake appropriate action to obtain any additional records identified by the Veteran that are not currently associated with the record, following the receipt of any necessary authorization from the Veteran.  All records obtain in this regard must be associated with the claims file and/or electronic file.  

3.  The RO or the AMC should undertake any additional development it deems necessary, to include consideration of whether contemporaneous examinations are needed to assess the severity of the service-connected disabilities on appeal in light of any evidence obtained. 

4.  Then, the RO or the AMC must readjudicate the Veteran's claims.  If any benefit on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



